Case 20-12841-MFW Doc 843 Filed 03/29/21 Page 1 of 6

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE (DELAWARE)

Per PE Tis
NLU ED

In Proceedings Under: 2021 MAR 29 PM 2: 43

Bankruptcy Chapter 11 [
20-12897-MFW

In re:
YF SCOTTSDALE LLC

JONLIN RECANO & CO. INC

Debtor

ARIZONA DEPARTMENT OF REVENUE'S
WITHDRAWAL OF ADMINISTRATIVE EXPENSE CLAIM

 

 

The Arizona Department of Revenue hereby withdraws its Administrative Expense Claim, dated 02/19/2021, in the amount of

|
$1,500.00, A copy of the claim is attached hereto.

ARIZONA DEPARTMENT OF REVENUE

Dated this 03/22/2021
Bankruptcy and Litigation Section
1600 West Monroe Street
Phoenix, AZ 85007
 

   
   
 
 

eens Sales lechrae(ielea oie a 03/29/21 Page 2 of 6

Fill in this information to identify the case: «.. an
RECEIVED
2/19/2021 9:56:22 AM (Eastern Time)
US BANKRUPTCY COURT-DRC
Claim No. ECN-210

Debtor 1 YE Scottsdale, LLC

  

   
 
        
   

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the: _United States Bankruptcy Court -
20-12897 District of Delaware

Case number

   

 

Official Form 410
Proof of Claim 04/19

 

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense other than a claim arising under section 503(b}(9). Make such a request
according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
decuments that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A persen who files a fraudulent claim could be fined up to $500,000, imprisoned for up fo 5 years, or both. 18 U.S.C. §§ 152, 157, and 3671.
Fill In all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

eo Identify the Claim

 

1. Who is the current ARIZONA DEPARTMENT OF REVENUE

creditor? - 5 7 a
Name of the current creditor (the person or entity to be paid for this claim)

Other names the creditor used with the debtor

 

 

 

2. Has this claim been WA No

acquired from
someone else? UL) Yes. From whom?

 

 

 

3. Where should notices Where should notices to the creditor be sent’? Where should payments to the creditor be sent? (if
and payments to the different)
creditor be sent?
Office of the Arizona Attorney General
Federai Rute of

Bankruptcy Procedure clo Tax, Bankruptcy and Collection Sct
(FRBP} 2002(g) 2005 N Centrai Ave, Suite 106
Phoenix AZ 85004
United States
6025428811
BankrupteyUnit@azag.gov

Uniform claim identifier for electronic payments in chapter 13 {if you use one):

 

4. Does this claim amend &1 No

one already filed? C} Yes. Claim number on court claims registry (if known) Filed on

MM / BD iyyyvy

 

5. Do you know if anyone wi No

else has tiled a proof LC} Yes. Who made the earlier filing?
of claim for this claim?

 

 

 

Official Form 410 Proof of Claim page 1
 

Case 20-12841-MFW Doc 843 Filed 03/29/21 Page 3 of 6

Give Information About the Claim as of the Date the Case Was Filed

 

you use to identify the
debtor?

6. Do you have any number

LI No

Ww Yes. Last 4 digits of the debtor's accaunt or any number you use to identify the debtor: 9694

 

7. How much is the claim?

¢ $1,500.00 . Does this amount include interest or other charges?

Yi No

C] Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3004(c)(2}(A).

 

8. What is the basis of the
claim?

Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.

Altach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

Taxes (post-petition)

 

 

9. Is all or part of the claim
secured?

YI No

C) Yes. The claim is secured by a lien on property.

Nature of property:

CJ Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
Attachment (Official Form 410-A) with this Proof of Claim.

(} Motor vehicle

() Other. Describe:

 

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a securily interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property: $

Amount of the claim that is secured: $
Amount of the claim that Is unsecured: $ {The sum of the secured and unsecured
amounts should match the amount in line 7.}

Amount necessary to cure any default as of the date of the petition: $

Annual Interest Rate (when case was filed) %

UC} Fixed
C] variable

 

10. Is this claim based ona
lease?

¥ No

(] Yes. Amount necessary to cure any default as of the date of the petition. $

 

11. 1s this claim subject to a
right of setoff?

 

YW No

Q) Yes. Identify the property:

 

 

PAE Be Aa

mone oe tt mie

 

 
 

Case 20-12841-MFW Doc 843 Filed 03/29/21 Page 4 of 6

 

12.is allorpartofthe claim €] No

entitled to: (i} priorit

under 14 Oe § 307(a), vy Yes. Check ail that apply: Amount entitled to priority

xbenee under 11. $.c LJ Domestic support obligations (including alimony and child support) under §

§ 503(b)(9)? 44 U.S.C. § 507(a)(4)(A} or (a)(7)(B).

A claim may be partly QO Lip to $3,025" of deposits toward purchase, lease, or rental of property or services for

priority and parily personal, family, or household use. 71 U.S.C. § 507 (a}(7). $

nonpriority. For example,

in some categories, the () Wages, salaries, or commissions (up to $13,650*) eamed within 180 days before the

law limits the amount bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 3

entitled to priority. 11 U.S.C. § 507(a}(4}.
ra Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a}(8). $1,500.00
C) Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $
C) other. Specify subsection of #1 U.S.C. § 507(a) } that applies. $

 

U] Value of goods received by the debtor within 20 days before the date of
commencement of the case. 17 U.S.C. § 503(b)(9). $

 

 

* Amounts are subject to adjustment on 04/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

 

 

ea Sign Below

The person completing Check the appropriate box:

this proof of claim must

sign and date it. Yt 1am the creditor.

FRBP 9041 (6). (J | am the creditor's attorney or authorized agent.

if you file this Can [) | am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP () | ama guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

5005(a\(2) authorizes courts
to establish local rules

ifying what a si
specity gwna gnature | understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the

amount of the claim, {he creditor gave the debtor credit for any payments received toward the debt.
A person who files a

fraudulent claim could be | have examined the information in this Proof of Claim and have a reasonable belief that the information is true
fined up to $500,000, and correct,

imprisoned for up fo 5

18 0.9.0. §6 182, 457, and | declare under penaity of perjury that the foregoing ts true and correct.

35714.
Executedon date _ 2/19/2021

MM/ DDO f Y¥YY¥

/s/ Lorraine Averitt
Signature

Print the name of the person who is completing and signing this claim:

Lorraine Averitt

Bankruptey Collector

Arizona Department of Revenue
1600 W. Monroe 7th Floor
Phoenix AZ 85007

United States

6027167806

laveritt@azdor.gov

 

 

FRED AL Al Maer 4A Po at fn wee
Case 20-12841-MFW Doc 843 Filed 03/29/21 Page 5of6
STATE OF ARIZONA - PROOF OF CLAIM FOR ARIZONA DEPARTMENT OF REVENUE

 

United States Bankruptcy Court for the District of Delaware (Delaware)
Administrative Expenses

ORIGINAL Case Number 20-12897-MFW
Chapter: Bankruptcy Chapter 11
Taxpayer !D: XX-XXXXXXX
In the Matter of. YF SCOTTSDALE LLC Tax Type: WTH

Petition Date: 11/09/2020

. The undersigned is the agent of the Arizona Department of Revenue and is authorized to make this proof of claim on its behalf.
. The grounds for the liability are for taxes due under the Arizona Revised Statutes.

Tax Type Memo Period Tax Penalty Interest Total
WTH Est. due to non-filing 12/31/2020 $1,500.00 $0.00 $0.00 $1,500.00
Amount Due as of this Statement: $71,500.00

ny pleading concerning this Claim must be filed and served on the Arizona Department of Revenue.

ARIZONA DEPARTMENT OF REVENUE Signed: / erngensa A vrinrte

 

ffice of the Arizona Attorney General Dated: 02/19/2021
| notices, correspondence, pleadings and payments will be sent to the Lorraine Averitt
tlowing address:

o:Tax, Bankruptcy and Collection Section

305 N Central Ave. Suite 100

qoenix, AZ 85004

qone: 602-542-1719

 

 
 

IRIGINAL and ONE COPY Riase @Q:12841-MFW Doc 843 Filed 03/29/21 Page 6 of 6

2/19/2021

YF SCOTTSDALE LEC
Debtor(s’

 

 

 

 
